DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/22/2021. 
In the instant Amendment, claims 1, 14 and 19 have been amended. Claims 2-3, 12 and 16 have been cancelled.
Claims 1, 4-11, 13-15 and 17-22 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/ Argument

           Applicant's amendment and argument with respect to independent claims 1, 14 and 19, filed on 10/22/2021, have been considered and are persuasive. The amended claims has overcome the rejections set forth in previous Office Action. The claims are now allowable. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record Justin Coe on 10/26/2021.


14. (Currently Amended) A method, comprising: 
simultaneously sensing continuous solar irradiance from the sun by a plurality of photo sensors on a device, each of the photo sensors having a different sensing orientation; 
acquiring image information associated with a target object; 
simultaneously determining, by a processor, direct and scattered components of the solar irradiance simultaneously sensed by the plurality of photo sensors; 
simultaneously determining, by the processor, an azimuth angle and a zenith angle of the sun based on the simultaneously sensed solar irradiance and independent of time and location of the photo sensors; 
determining a reflectance of the target object based on the determined direct and scattered components and the acquired image information;
 determining an orientation of the device with respect to a solar coordinate system based on the simultaneously determined azimuth angle, zenith angle, and direct and scattered irradiance, the solar coordinate system being a coordinate system of the device with a Z-axis oriented toward a current sun position; and 4Application No. 16/037,952 
Reply to Office Action Dated July 22, 2021mapping the determined orientation of the device with respect to the solar coordinate system to a global coordinate system.

18. (Currently Amended) The method of claim 14, further comprising: determining, by the processor, at least one of pitch, heading and roll of the device based on the simultaneously sensed solar irradiance by the plurality of photo sensors having s.

19. (Currently Amended) A method, comprising: 
simultaneously sensing continuous solar irradiance, during flight of an aerial vehicle, by a plurality of photo sensors positioned on the aerial vehicle, each of the photo sensors having a different sensing orientation; 
transmitting information indicative of the sensed solar irradiance from the plurality of photo[[s]] sensors to a processor;
simultaneously determining, by the processor and independent of time and location of the photo sensors, an azimuth angle and a zenith angle of the sun and direct and scattered components of the solar irradiance simultaneously sensed by the plurality of photo sensors during the flight of the aerial vehicle; 
determining an orientation of the aerial vehicle with respect to a solar coordinate system based on the simultaneously determined azimuth angle, zenith angle, and direct and scattered5Application No. 16/037,952 Reply to Office Action Dated July 22, 2021components of the simultaneously sensed solar irradiance, the solar coordinate system being a coordinate system of the aerial vehicle with a Z-axis oriented toward a current sun position, and
mapping the determined orientation of the aerial vehicle with respect to the solar coordinate system to a global coordinate system.

20. (Currently Amended) The method of claim 19, further comprising: determining, by the processor, at least one of pitch, heading and roll of the aerial vehicle based on the simultaneously sensed solar irradiance by the plurality of photo sensors having s.

photo sensors.

Allowable Subject Matter
Claims 1, 4-11, 13-15 and 17-22 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Ritter et al. (US 2016/0069741) which discloses aerial vehicle to obtain spectral measurement of ambient light source, Wen et al. (U.S 2016/0237745) which discloses sensor system to measure direct and diffuse solar radiation, and Mehrl et al. (US 2019/0154498) which discloses sensor system to measure incident angle of incoming light.
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations of a device having plurality of photo sensors at different sensing orientations and simultaneously determine a direct component and a scattered component of the simultaneously sensed solar irradiance, determine an azimuth angle and a zenith angle of the sun based on the simultaneously sensed irradiance and independent of time and location of the device, and determine an orientation of the device with respect to a solar coordinate system based on the simultaneously determined azimuth angle, zenith angle, and direct and scattered components of the simultaneously sensed solar irradiance, the solar coordinate system being a coordinate system of the device with a Z-axis oriented toward a current sun position, and map the determined orientation of the device with 

Claims 4-11, 13, 15, 17-18 and 20-22 are allowed because they depend on allowed parent claims 1, 14 and 19, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHLEEN V NGUYEN/Examiner, Art Unit 2486